Circuit Judge SENTELLE,
with whom Judge SILBERMAN, Judge GINSBURG, and Judge KAREN LeCRAFT HENDERSON join,
dissenting:
Marc Jurnove visited the Long Island Game Farm about a dozen times over the course of a year and was upset by the conditions of the primates he saw there. Some primates were kept in isolation; others were kept in cages without sufficient “cage enrichment devices”; and still others were kept in cages that were not properly maintained. At Jurnove’s urging, the United States Department of Agriculture inspected the Game Farm several times, but failed to take steps to improve these conditions. Frustrated by USDA’s ineffectiveness, Jurnove filed a lawsuit seeking the invalidation of federal regulations concerning the treatment of primates on the grounds that those regulations failed to five up to the mandate of the Animal Welfare Act. At issue is whether Jurnove had standing to bring this suit.
*446The majority concludes that Jurnove has a cognizable constitutional interest in viewing particular primates kept under humane conditions, and finds Jurnove’s claimed injuries fairly traceable to USDA’s failure to promulgate tougher regulations and redressable by a judicial order forcing USDA to promulgate such regulations. Because I believe the majority significantly weakens existing requirements of constitutional standing, T dissent.
I.
Under Article III of the Constitution, the “judicial power” of the United States is limited to the resolution of “Cases” or “Controversies.” U.S. Const, art. Ill, § 2. Like the other doctrines of justiciability associated with Article III (for example, mootness, ripeness and political question), the doctrine of standing “state[s] fundamental limits on federal judicial power in our system of government.” Allen v. Wright, 468 U.S. 737, 750, 104 S.Ct. 3315, 82 L.Ed.2d 556 (1984). Standing—“perhaps the most important of these doctrines,” id. — involves the question of “whether the litigant is entitled to have the court decide the merits of the dispute or of particular issues.” Id. at 750-51, 104 S.Ct. 3315 (quoting Warth v. Seldin, 422 U.S. 490, 498, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975)).
At an “irreducible minimum,” Article III standing requires those invoking the jurisdiction of a federal court to demonstrate an (1) injury-in-fact; (2) which is caused by, or is fairly traceable to the defendant’s alleged unlawful conduct; and (3) which is likely to be redressed by a favorable decision of the court. Valley Forge Christian College v. Americans United for Separation of Church and State, Inc., 454 U.S. 464, 472, 102 S.Ct. 752, 70 L.Ed.2d 700 (1982); see also Bennett v. Spear, 520 U.S. 154, 117 S.Ct. 1154, 1161, 137 L.Ed.2d 281 (1997); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992). A would-be federal litigant must “clearly and specifically set forth facts sufficient to satisfy these Art. Ill standing requirements.” Whitmore v. Arkansas, 495 U.S. 149, 155, 110 S.Ct. 1717, 109 L.Ed.2d 135 (1990).
By imposing these requirements, Article III limits the power of the federal judiciary to “those disputes which confine federal courts to a role consistent with a system of separated powers and which are traditionally thought to be capable of resolution through the judicial process.” Valley Forge, 454 U.S. at 472, 102 S.Ct. 752 (quoting Flast v. Cohen, 392 U.S. 83, 97, 88 S.Ct. 1942, 20 L.Ed.2d 947 (1968)); see also Allen, 468 U.S. at 750, 104 S.Ct. 3315 (case-or-controversy doctrines are “founded in concern about the proper — and properly limited — role of the courts in a democratic society”) (quoting Warth, 422 U.S. at 498, 95 S.Ct. 2197). Article III standing is “not merély a troublesome hurdle to be overcome if possible so as to reach the ‘merits’ of a lawsuit which a party desires to have adjudicated.” Valley Forge, 454 U.S. at 476, 102 S.Ct. 752. To the contrary, it is an “essential and unchanging part of the case-or-controversy requirement of Article III.” Defenders of Wildlife, 504 U.S. at 560, 112 S.Ct. 2130.
A federal court deciding matters outside the scope of Article III, then, exercises power that is “not judicial ... in the sense in which judicial power is granted by the Constitution to the courts of the United States.” Valley Forge, 454 U.S. at 471, 102 S.Ct. 752 (quoting United States v. Ferreira, 54 U.S. (13 How.) 40, 48, 14 L.Ed. 40 (1852)). To permit a federal court to rule on the claims of a plaintiff lacking Article III standing would “create the potential for abuse of the judicial process, distort the role of the Judiciary in its relationship to the Executive and the Legislature and open the Judiciary to an arguable charge of providing ‘government by injunction.’ ” Schlesinger v. Reservists Comm. to Stop the War, 418 U.S. 208, 222, 94 S.Ct. 2925, 41 L.Ed.2d 706 (1974). Thus, “[t]he powers of the federal judiciary will be adequate for the great burdens placed upon them only if they are employed prudently, with recognition of the strengths as well as the hazards that go with our kind of representative government.” Id.(emphasis added) (quoting Flast, 392 U.S. at 131, 88 S.Ct. 1942 (Harlan, J., dissenting)).
It is therefore imperative to exercise prudence when deciding a case — like the case before us today — that would lower existing Article III. barriers to standing. We should not lightly tinker with the constitutional *447source of federal judicial power, see Whitmore, 495 U.S. at 161, 110 S.Ct. 1717, even when we may sympathize with the ideological goals of plaintiffs in a particular case. Id. (rejecting a “relaxed application of standing principles”; concluding that “[i]t is not for this Court to employ untethered notions of what might be good public policy to expand our jurisdiction in an appealing ease”).
With these principles in mind, I turn now to Marc Jurnove’s claims of Article III standing.
II.
A. Injury-in-Fact
The first of the familiar triad of requirements for constitutional standing is “injury in fact,” which is an “invasion of a legally protected interest which is (a) concrete and particularized and (b) actual or imminent, not conjectural or hypothetical.” Defenders of Wildlife, 504 U.S. at 560, 112 S.Ct. 2130 (citations and internal quotation marks omitted). The majority concludes that Jurnove has articulated a “concrete and particularized” injury to his “legally protected interest” in “observing animals living under humane conditions.” Majority at 438; see also First Amended Complaint ¶ 43 (alleging that Jurnove has an “aesthetic, recreational, personal and educational interest in observing, photographing,-writing about, learning about and interacting with wild and exotic animals kept in humane environments”).
Despite the majority’s assertion to the contrary, see Majority at 438-39, today’s ruling is indeed a departure from existing aesthetic injury jurisprudence. Granted, “the desire to' use or observe an animal species, even for purely esthetic purposes, is undeniably a cognizable interest for purpose of standing.” Defenders of Wildlife, 504 U.S. at 562-63, 112 S.Ct. 2130. However, as we have observed before, the Supreme Court cases addressing aesthetic injury resulting from the observation of animals are limited to cases in which governmental action threatened to reduce the number of animals available for observation and study. See Humane Society v. Babbitt, 46 F.3d 93, 97 (D.C.Cir.1995) (citing Sierra Club v. Morton, 405 U.S. 727, 734, 92 S.Ct. 1361, 31 L.Ed.2d 636 (1972); Defenders of Wildlife, 504 U.S. at 563, 112 S.Ct. 2130; Japan Whaling Ass’n v. American Cetacean Soc’y, 478 U.S. 221, 231 n. 4, 106 S.Ct. 2860, 92 L.Ed.2d 166 (1986)).
Nor has this circuit previously crossed this diminution-of-the-species line and .found the existence of a constitutional interest in the conditions under which one views animals. The majority misleadingly suggests that we did so in Animal Welfare Institute v. Kreps, 561 F.2d 1002, 1007 (D.C.Cir.1977). In fact, that decision does not make it at all clear what the nature of the injury is which the court found sufficient. On this cited page, under the heading “Traditional Analysis ... Injury in Fact,” the court quoted more than a full column of the plaintiffs’ complaint cataloging various allegations of injury. Without specifying what part of the plaintiffs’ allegations of injury made out standing, the opinion goes on to note that “[t]he District Court agreed that appellants’ interests were cognizable,” but had held that appellants lacked standing because the injury was not personal to them, as opposed to being shared with “any other concerned citizen.” Id. at 1008. Our opinion then goes on to discuss the sufficiency of the allegations that specific members of the plaintiff group intended to conduct the observations underlying their factual allegations. Insofar as the majority claims that our decision adopted the view that the conditions of observation constitute a cognizable interest such that interference therewith constitutes injury-in-fact for Article III standing purposes, the opinion simply will not bear that weight.
In that case, environmental groups had filed a lawsuit that challenged a decision by the Secretary of Commerce to waive a statutory moratorium on the taking or importation of marine mammals or marine mammal products. The result of the government’s decision was to permit baby fur sealskins to be imported into the United States from South Africa. Id. at 1004. The plaintiffs alleged in their lawsuit that the government’s action would “contribute to the death and injury of marine mammals and injury to the ecosystem of the South Atlantic Ocean.” Id. at 1007. *448The plaintiffs articulated their aesthetic injury as follows:
Through sanctioning the seal harvesting method of the South 'African Government, the [Secretary’s] decision impairs the ability of members of the Plaintiff organizations to see, photograph, and enjoy Cape fur seals alive in them natural habitat under conditions in which the animals are not subject to excessive harvesting, inhumane treatment and slaughter of pups that are very young and still nursing.
Id. (emphasis added). Citing Sierra Club, the Animal Welfare Institute court determined that the plaintiffs had stated a cognizable injury-in-fact. Id. at 1007-08.
The majority avers that the Animal Welfare Institute court recognized a cognizable interest in viewing seals free from inhumane treatment. Majority at 433-34. However, as the opinion makes clear, “inhumane treatment,” as it appears in the above quotation and in the Marine Mammal Protection Act, is a term of art referring to the manner in which seals are killed: plaintiffs argued on the merits that “humane” killing of seals, within the meaning of that statute, involved killing with a single blow (and they argued, unsuccessfully, that South African harvesting practices did not live up to this degree of “humaneness”). See id. at 1012-13; 16 U.S.C. § 1362(4) (1975). Animal Welfare Institute, then, involved allegations that governmental action will “contribute to the death” of seals. Id. at 1007. Accordingly, this case falls squarely within the line of Supreme Court precedents recognizing claims of aesthetic injury to governmental action diminishing the opportunity to observe, not affecting the quality of the observation.
The majority also cites Humane Society v. Hodel, 840 F.2d 45 (D.C.Cir.1988), seemingly for the proposition that viewing animals free from inhumane treatment is a constitutionally cognizable injury. Majority at 434. But this case too comes within the Supreme Court’s diminution-of-the-speeies parameters, specifically recognising as cognizable the “de-plet[ion] [of] the supply of animals and birds that refuge visitors seek to view.” 840 F.2d at 52.
Although the Supreme Court and this circuit have not recognized a cognizable injury-in-fact to an aesthetic interest based on the circumstances of observation, that does not mean that interference with such an interest could not amount to a constitutional injury-in-fact. Rather, as I set forth above, I believe it is necessary to proceed with caution when venturing into constitutionally uncharted waters. See Section I., supra.
Having removed the diminution-of-the-species touchstone of existing case law, the majority opens an expanse of standing bounded only by what a given plaintiff finds to be aesthetically pleasing. Aesthetic injury is, by its nature, a matter of individual taste. For example, although Jurnove might find it aesthetically pleasing to view primates kept in groups, another person might prefer to watch them kept alone. Still another person might prefer to see primates in brightly colored cages, or in cages in which recordings of Mozart piano concertos are played around the clock, or not in cages at all. Under the majority’s theory, it appears that Article III encompasses the injury of a person who states that he has an aesthetic interest in seeing primates kept under such conditions, and that he believes primates that are not kept under these conditions are treated inhumanely.
Jurnove’s injury, recognized by the majority as constitutionally cognizable, is in seeing particular animals treated humanely. “Humane” is defined as “marked by compassion, sympathy, or consideration for other human beings or animals.” Webster’s New Collegiate DICTIONARY 556 (1973). Humaneness, like beauty, is in the eye of the beholder: one’s individual judgment about what is or is not humáne depends entirely on one’s personal notions of compassion and sympathy. I find it difficult to imagine a more subjective concept than this.
Furthermore, as the majority acknowledges, the reasoning of its opinion is not limited to humaneness. The majority recognizes an aesthetic injury in viewing animals in any manner that does not comport with a plaintiffs individual taste. According to the majority’s theory, a sadist with .an-interest in *449seeing animals kept under inhumane conditions is constitutionally injured when he views animals kept under humane conditions. In so doing, the majority labors mightily, but unpersuasively, to limit the reasoning of its holding to the recognition of an aesthetic injury that results from the inhumane treatment of animals. For example, the majority disputes that the hypothetical sadist with an interest in seeing animals kept under inhumane conditions would be constitutionally injured by viewing animals kept under humane conditions. The majority explains the constitutional infirmity of the sadist’s claims by stating that only “legally protected” injuries fall within the Article III injury-in-fact test. See Majority at 434 n.7 (citing Defenders of Wildlife, 504 U.S. at 560, 112 S.Ct. 2130). According to the majority, the sadist’s injuries are not “legally protected” “because the [Animal Welfare Act] ... recognizes no interest in sadism.” Id. But by relying on the nature of the injury recognized by a governing statute as “legally protected,” the majority improperly conflates the prudential zone-of-interests analysis with the Article III injury-in-fact analysis. The majority’s attempt to blend these conceptually distinct tests is logically incoherent, and in no way cures the ill-defined and essentially subjective nature of the asserted injury before us today.
In recognizing Jurnove’s purely subjective injury, the majority radically departs from our precedent. For example, we refused to recognize “purely subjective” claims of injury that could not be measured by “readily discernible standards” in Metcalf v. National Petroleum Council, 553 F.2d 176, 187 (D.C.Cir.1977) (citing Laird v. Tatum, 408 U.S. 1, 13-14, 92 S.Ct. 2318, 33 L.Ed.2d 154 (1972)). One such “purely subjective” claim of injury in that ease was .raised by United States Senator Lee Metcalf. ' Metcalf claimed that the National Petroleum Council was unlawfully operating as a federal advisory committee because its membership was not “fairly balanced” as required by the Federal Advisory Committee Act. Metcalf, at the time the chairman of a Senate subcommittee on Minerals, Materials and Fuels, alleged that the Council was providing him with biased information, thus “imped[ing] [him] in his efforts to develop the best possible legislative product.” Id. at 185-86.
In rejecting Metcalfs proposed injury in fact, we specifically targeted the “purely subjective nature of his asserted injury”:
[Metcalfs] injury derives from his belief that he cannot produce the “best possible legislative product” because of the Council’s allegedly tainted advice. There are no objective standards to determine when a legislative product is the “best” that it can be; such a determination necessarily rests on each legislator’s individual view of the countless variety of factors which go into the formulation of legislation. Were we to accept the pure subjectivity put forth by appellant Metcalf in his capacity as an individual legislator, the federal courts would become a forum for the vindication of value preferences with respect to the quality of legislation enacted by our national legislature. Such a role for the courts is clearly inconsistent with the “cases or controversies” limitation of Article III.
Id. at 188.
Just as a legislator’s view of what legislation is “best” depends solely on the value preferences of the legislator, so does Jur-nove’s notion of what is “humane” depend solely on his own value preferences. And no objective standard could possibly measure degrees of a concept — humaneness — that is based entirely on one’s subjective emotions. Under existing law, a plaintiff may establish a “concrete and particularized” injury when his interest in observing or studying animals is directly affected by the reduction in the number of animals to be viewed or studied. Today’s decision goes much further, recognizing an aesthetic injury based' solely on a plaintiffs subjective emotional response to something he sees. Under today’s decision, one’s individual preference in viewing animals in a particular way is thought to be constitutionally injured when government regulations’ do not require the animals to be kept in a way that comports with one’s taste. I would follow Metcalf and hold that such a purely subjective injury is outside the boundaries of Article III. The majority’s contrary conclusion amounts to constitutional recogni*450tion of the “psychological consequence presumably produced by observation of conduct with which one disagrees.” Valley Forge, 454 U.S. at 485, 102 S.Ct. 752. Valley Forge, among many other cases, makes it plain that this is “not an injury sufficient to confer standing under Art. III.... ” Id.; see also Humane Society v. Babbitt, 46 F.3d 93, 98 (D.C.Cir.1995) (“[G]eneral emotional ‘harm,’ no matter how deeply felt, cannot suffice for injury-in-faet for standing purposes.”) (citing additional cases).
The majority accuses the panel opinion of “import[ingj ... a requirement into our standing doctrine so late in the day” by requiring a diminution in the opportunity to observe in order to establish cognizable injury to aesthetic interests. Majority at 437. This statement fundamentally misunderstands not only our precedent but the nature of standing. No one was “importing” a new requirement. We simply have not been asked before to find standing where the sole alleged injury is an interference with the aesthetic taste of the plaintiff. To pass on that novel question at its first appearance is not “late in the day.” It is simply the first time it has been necessary to decide whether we will conclude that constitutional standing extends to an area in which it has not previously been asserted.
In short, Jurnove’s asserted injuries are not “traditionally thought to be capable of resolution through the judicial process.” See Valley Forge, 454 U.S. at 472, 102 S.Ct. 752 (quoting Flast, 392 U.S. at 97, 88 S.Ct. 1942). Accordingly, I would find that he has not met his burden of demonstrating a cognizable injury-in-fact. This conclusion alone would bar Jurnove from seeking relief in federal court. Florida Audubon Soc’y v. Bentsen, 94 F.3d 658, 662 (D.C.Cir.1996) (en banc).
B. Causation
Even if I shared my colleagues’ belief that an interference with a plaintiffs aesthetic sensibilities absent a diminution in the opportunity to exercise those sensibilities is sufficient to make out the injury-in-fact element of constitutional standing, I still could not conclude that the plaintiffs had established that Jurnove has constitutional standing on the present complaint. Even if such an injury were cognizable, and even if the complaint has set forth that cognizable injury, their attempt at standing stumbles at the second stile: they have not established causation.
In analyzing the “causation” element of constitutional standing, we ask whether it is “substantially probable” that the challenged acts of the defendant — as opposed, for example, to the acts of an absent third party— caused a plaintiffs particularized injury. Florida Audubon Soc’y, 94 F.3d at 663 (citations omitted). Causation, therefore, is related to but distinct from “redressability,” which requires that the relief sought by the plaintiffs is likely to alleviate the plaintiffs injury. Id. at 663-64.
When a plaintiff asserts injuries attributed to “the government’s allegedly unlawful regulation (or lack of regulation) of someone else,” Defenders of Wildlife, 504 U.S. at 562, 112 S.Ct. 2130 (emphasis in original), the causation and redressability elements of standing analysis “require more exacting scrutiny.” Freedom Republicans, Inc. v. Federal Election Comm’n, 13 F.3d 412, 416 (D.C.Cir.) (Wald, J.), cert. denied, 513 U.S. 821, 115 S.Ct. 84, 130 L.Ed.2d 36 (1994). Under these circumstances, standing is not necessarily precluded, but the “indirectness of injury ‘may make it substantially more difficult to meet the minimum requirements of Art. Ill: to establish that, in fact, the asserted injury was the consequence of the defendants’ actions, or that prospective relief will remove the harm.’ ” Id (quoting Simon v. Eastern Ky. Welfare Rights Org., 426 U.S. 26, 44-45, 96 S.Ct. 1917, 48 L.Ed.2d 450 (1976)). A plaintiff who claims to have been injured by the government’s regulation of a third party must “adduce facts showing that the unfettered choices made by independent actors have been or will be made in such manner as to produce causation and permit redressability of injury.” Id. at 417 (brackets omitted) (quoting Defenders of Wildlife, 504 U.S. at 562, 112 S.Ct. 2130).
The majority concludes that Jurnove has met his burden of establishing that his claimed aesthetic injury is fairly traceable to government action. Jurnove’s argument, accepted by the majority, proceeds: (1) Jur-*451nove was aesthetically injured when he saw primates he believed to be mistreated at the Game Farm; (2) the manner in which the Game- Farm treated the primates was -permitted under existing regulations; (3) existing regulations are not tough enough because they do not include “minimum standards” as required by the Animal Welfare Act; (4) by failing to promulgate tough regulations that comply with the AWA, USDA is responsible for the aesthetic injuries Jurnove suffered by viewing primates at the Game Farm. Since Jurnove is asserting injuries attributed to the government’s regulation of a third party, his claims of causation must be considered with “exacting scrutiny.” Freedom Republicans, 13 F.3d at 416.
The cornerstone of Jurnove’s claims of causation is that existing regulations permit the conditions that troubled him. Indeed, the majority stresses the fact that USDA’s repeated inspections of the Game Farm revealed no (or few) violations.1 See Majority at 439-40. However, the gravamen of the affidavit is not that the events Jurnove witnessed were legal, but that USDA is shirking its obligation to enforce the law, and is only halfheartedly inspecting the Game Farm in order to mollify Jurnove. Jurnove explicitly states that he has “concluded that the USDA was just ‘going through the motions’ to placate [him] because of [his] many calls and submissions [complaining about the treatment of Game Farm primates].” Jurnove Affidavit ¶ 41. Furthermore, Jurnove states that he “knew that the USDA inspection report [finding the Game Farm in compliance with existing regulations] was incorrect.” Id. at ¶ 19; see also id. at ¶ 21 (alleging that the USDA inspection report of July- 21, 1995 included nothing about conditions that Jur-nove says were “required by USDA regulations”). In light of the thrust of the affidavit (that USDA went through the motions and wrote up incorrect reports), Jurnove’s legal claims of causation (that the regulations permitted the conditions he witnessed) seem disingenuous. See 10A Wright, Miller & KaNe, Federal Praotioe AND Prooedure § 2721, at 365 (1998) (“The formal issues framed by the pleadings are not controlling on a motion for summary judgment_”).
According to the majority, causation is established if a plaintiff demonstrates that challenged governmental action “authorizes” the plaintiffs injuries. But the majority uses the term “authorize” in a very loose way. For example, 9 C.F.R. § 3.81(a)(3) provides that “[individually housed nonhuman primates must be able to see and hear nonhuman primates of their own or compatible species unless the attending veterinarian determines that it would endanger their health, safety, or well-being.” According to the majority, this regulation authorized the Game Farm to house nonhuman primates out of the sight or hearing of other primates. Majority at 438.
The majority’s view of “authorization” here is beyond expansive. The regulation *452says that individually housed primates must be able to see and hear other primates unless the attending veterinarian determines otherwise. Thus, one of two things must be true under existing law if a primate were housed out of the sight or hearing of other primates. Either the attending veterinarian determined that housing such a primate within the sight or. hearing of another primate “would endanger their health, safety, or well-being,” or the veterinarian did not, in which case the housing of the primate would violate the regulation. According to the majority, the regulation authorizes inhumane treatment of primates. How? An exhibitor that “secured the approval of the veterinarian in its employ could comply with the regulation without actually housing nonhuman primates within the sight or sound of other primates.” Id. (emphasis added). The obvious innuendo of this sentence is that an exhibitor could bribe its staff veterinarian to determine falsely that a given primate’s “health, safety, or well-being” would be endangered, thus permitting the primate to be housed away from the sight or sound of other primates.2 But if this were so, any inhumane treatment would be the result of the exhibitor’s failure to follow existing regulations, and would not be traceable to the regulations themselves.
The majority also addresses the causation of Jurnove’s alleged aesthetic injury in seeing squirrel monkeys housed next to adult bears “repeatedly walking over to the door and sniffing and acting very upset when the bears came near.” Jurñove Affidavit ¶ 11. The majority acknowledges that under existing regulations, “[njonhuman primates may not be housed with other species of primates or animals unless they are compatible.” Majority at 439 (citing 9 C.F.R. § 3.81(a)(3)). It emphasizes, however, that this provision is not applicable here because it does not “expressly regulate” incompatible animals housed next to each other, but in separate cages. Id. The majority’s causation analysis comes down to this: when a provision does not “expressly regulate” certain treatment, the regulations “authorize” such treatment. See also Majority at 442 (asserting that a regulation that included no “specific requirements governing the particular kind or number of enrichment devices” authorized the Game Farm’s decision to furnish a cage with only one swing). Surely this analysis proves too much. There are an infinite variety of things not “expressly regulated” by section 3.81, and according to the majority’s reasoning any injury caused by those things is fairly traceable to the government’s failure to “expressly regulate” them. I cannot subscribe to such a wide-ranging theory of causation.
I find frightening at a constitutional level the majority’s assumption that the government causes everything that it does not prevent. The majority rejects as “a false premise” the proposition that “[t]he proper comparison for determining causation is ... between what the agency did and the status quo before the agency acted.” Majority at 441. I submit that consistent with our constitutional tradition of limited government that is precisely the correct premise for causation. The cases offered by the majority, Investment Co. Institute v. Camp, 401 U.S. 617, 91 S.Ct. 1091, 28 L.Ed.2d 367 (1971); Arnold Tours, Inc. v. Camp, 400 U.S. 45, 91 S.Ct. 158, 27 L.Ed.2d 179 (1970); and Barlow v. Collins, 397 U.S. 159, 90 S.Ct. 832, 25 L.Ed.2d 192 (1970), are not to the contrary. In each of those decisions the alleged injury arose from conduct on the part of a regulated entity whose conduct was expressly authorized by some regulation enacted by the sued regulator. Thus, there was an express authorization caused by the government defendants. In the present case, Jurnove has pointed to no such express authorization of any conduct that inflicts his alleged injuries.
*453Nor do decisions of our circuit sweep into causation the full expanse of all conduct not forbidden by the alleged causer. Bristol-Myers Squibb Co. v. Shalala, 91 F.3d 1493 (D.C.Cir.1996), did not, as the majority claims, “explicitly reject[ ] the distinction between permissive and mandatory government regulation.” Majority at 442. That case involved regulations that governed the approval of new generic drugs which could not be marketed under relevant conditions without the regulator’s approval. Bristol-Myers, 91 F.3d at 1494-95. In light of the fact that the regulator explicitly authorized the conduct at issue, there was a neat causal fit between the authorization and the act that allegedly caused the injury.
Telephone and Data Systems, Inc. v. FCC, 19 F.3d 42 (D.C.Cir.1994), upon which the Bristol-Myers court and derivatively the majority today rely, is also not to the contrary. It supports the distinction between the authorization of particular conduct and the failure to prevent it. In Telephone and Data Systems, the FCC had entered an order which authorized the operation of a licensed entity under certain conditions, and another which would merely allow the transfer of a particular license. In the portion cited by the majority, we held that an appellant allegedly injured by the conduct expressly authorized by the FCC in the first order had made out causation. Id. at 47. In a portion of the opinion not cited by the majority, we held that the same appellant had not made out causation in its allegation of potential anti-competitive collusion on the part of the potential transferee. Id. at 48. In no part of the opinion did we provide any precedent for the proposition that a bare failure to prevent conduct by regulation is tantamount to causation.
The remainder of the cases cited by the majority are simply a repetition of the same refrain. See Motor & Equipment Manufacturers Assoc. v. Nichols, 142 F.3d 449, 457 (D.C.Cir.1998) (holding that a competitive injury was fairly traceable to EPA’s deemed-to-comply rule because the regulation “create[d] a tremendous incentive for manufacturers to install [on-board emissions diagnostic devices] that comply with California’s regulations in all their cars”); Louisiana Energy and Power Authority v. FERC, 141 F.3d 364, 367 (D.C.Cir.1998) (holding that a competitive injury was fairly traceable to FERC’s decision to “lift regulatory restrictions on their competitors”); International Ladies’ Garment Workers’ Union v. Donovan, 722 F.2d 795, 799 (D.C.Cir.1983) (holding that the petitioners had standing to challenge the Secretary of Labor’s decision to “rescind longstanding restrictions on the employment of workers in their homes- (homeworkers) in the knitted outerwear industry”). In each of these cases, we reasoned that the commercial conduct of third parties was fairly traceable to the government, because the conduct was expressly authorized by the government’s economic regulation. In contrast, Jurnove can point to no such authorization. It is no answer to say that USDA’s regulations do not prohibit the allegedly inhumane conditions that he observed at the Game Farm. What matters, under our consistent case law, is whether the third party conduct follows directly on the heels of a government decision that affirmatively approved that conduct. Jurnove has made no such submission.
C. Redressability
I would further hold that Jurnove fails the test of redressability. To explain why I find his claims of redressability wanting, I offer this example, jurnove claims that he was aesthetically injured by viewing primates with inadequate cage enrichment devices. In particular, he states that he was disturbed by viewing a Japanese Snow Macaque housed in a cage with only one such cage enrichment device: an unused swing. Jurnove Affidavit ¶ 14. He takes issue with the existing regulation concerning such devices because they violate the Animal Welfare Act’s minimum standards mandate. The regulation provides that “[t]he physical environment in the primary enclosures must be enriched by providing means of expressing noninjurious species-typical activities.” 9 C.F.R. § 3.81(b). According to Jurnove (and the majority), these regulations authorized the Game Farm to keep primates in an offensive single-swing cage.
*454To find redressability on Jurnove’s claims would require that we ignore the well-established rule that Article III standing requires it to “be likely, as opposed to merely speculative, that the injury will be redressed by a favorable decision.” Bennett v. Spear, 520 U.S. 154, 117 S.Ct. 1154, 1163, 137 L.Ed.2d 281 (1997); accord Defenders of Wildlife, 504 U.S. at 560-61, 112 S.Ct. 2130.
How would a judicial order invalidating section 3.81(b) and directing USDA to promulgate a new regulation redress Jurnove’s claims of aesthetic injury? Under Jurnove’s theory, to comply with the “minimum standards” mandate of the AWA, the new regulation would require certain specific cage enrichment devices to be included. But due to the fuzzy nature of Jurnove’s asserted injury, it would require sheer speculation to presume that any enrichment devices specified in a future regulation would satisfy Jurnove’s aesthetic tastes. We only know that Jurnove does not like seeing primates kept in cages with only one enrichment device. We do not know what conditions would satisfy his individual taste. We do not know, for example, how many enrichment devices Jurnove would prefer to see, or of what type.
This problem — how could we possibly know whether a future regulation comports with Jurnove’s aesthetic interests — is directly related to the nature of Jurnove’s claimed injury itself. When an animal viewer asserts an aesthetic interest in not seeing a species diminished, it is easy to tell when that injury is redressed: a judicial order may prevent the government from diminishing the species. But when, as here, a plaintiff asserts that a regulation has injured an unquantifiable interest (the plaintiffs own taste), it seems to me nearly impossible to redress such an injury by a general court order directing the government to try again.
Furthermore, as the majority acknowledges, an order directing USDA to promulgate tougher standards might result in the Game Farm’s deciding to sell its primates to another exhibitor who is willing to abide by the new regulation. The majority views this scenario as “proteet[ing] Mr. Jurnove’s aesthetic interest in observing animals living under humane conditions.” Majority at 440. It is difficult to fathom how this is so. As the majority acknowledges, Jurnove’s interest is in seeing particular primates — that is, the Game Farm primates — kept under certain conditions. But if the Game Farm primates are sold to another exhibitor, presumably Jurnove (who “enjoy[s] seeing [animals] in various zoos and other parks near [Ms] home,” Jurnove Affidavit ¶ 7 (emphasis added)) would not be able to see the Game Farm primates at all, much less under humane conditions. The relief he seeks may well result in his not being able to view the Game Farm primates at all. This too undercuts Jurnove’s claims of redressability.
III.
Marc Jurnove says that he objects to a federal regulation because it permits results that offend his aesthetic interests. Due to the majority’s expansive reading of standing doctrine,3 Jurnove may ask a court to force USDA to promulgate a new regulation that comports with his individual notion of aesthetics. Jurnove’s complaints, formerly addressable only by the political branches, may now be aired in federal court.
I am reminded of Justice Powell’s remark that “Relaxation of standing requirements is directly related to the expansion of judicial power.” United States v. Richardson, 418 U.S. 166, 188, 94 S.Ct. 2940, 41 L.Ed.2d 678 (1974) (Powell, J., concurring). Indeed, I believe Justice Powell’s warnings concerning federal taxpayer or citizen standing have particular resonance here, and are worth quoting at length:
It seems to me inescapable that allowing unrestricted taxpayer or citizen standing would significantly alter the allocation of power at the national level, with a shift away from a democratic form of government. I also believe that repeated and essentially head-on confrontations between the life-tenured branch and the *455representative branches of government will not, in the long run, be beneficial to either. The public confidence essential to the former and the vitality critical to the latter may well erode if we do not exercise self-restraint in the utilization of our power to negative the actions of the other branches. We should be ever mindful of the contradictions that would arise if a democracy were to permit general oversight of the elected branches of government by a nonrepresentative, and in large measure insulated, judicial branch. Moreover, the argument that the Court should allow unrestricted taxpayer or citizen standing underestimates the ability of the representative branches of the Federal Government to respond to the citizen pressure that has been responsible in large measure for the current drift toward expanded standing. Indeed, taxpayer or citizen advocacy, given its potentially broad base, is precisely the type of leverage that in a democracy ought to be employed against the branches that were intended to be responsive to public attitudes about the appropriate operation of government. “We must as judges recall that, as Mr. Justice Holmes wisely observed, the other branches of the Government ‘are ultimate guardians of the liberties and welfare of the people in quite as great a degree as the courts.’ Missouri, Kansas & Texas R. Co. v. May, 194 U.S. 267, 270, 24 S.Ct. 638, 48 L.Ed. 971 (1904).” Flast, 392 U.S. at 131, 88 S.Ct. 1942 (Harlan, J., dissenting).
Id. at 188-89, 94 S.Ct. 2940 (footnote omitted).
By expanding the definition of an Article III “Case” or “Controversy,” the majority increases federal judicial power at the expense of that of the political branches. I dissent from the majority’s unwarranted erosion of the standards for constitutional standing.

. I note that we are reviewing the district court's entry of summary judgment in favor of Jurnove and his co-plaintiffs. This fact determines our standard of review: "while a motion to dismiss may be decided on the pleadings alone, construed liberally in favor of the plaintiff, a motion for summary judgment by definition entails an opportunity for a supplementation of the record, and accordingly a greater showing is demanded of the plaintiff.” Wilderness Society v. Griles, 824 F.2d 4, 16 (D.C.Cir.1987) (finding plaintiffs’ allegations in summary judgment context to be insufficiently specific to meet their burden of establishing constitutional standing); see also Simon v. Eastern Ky. Welfare Rights Org., 426 U.S. 26, 45 n. 25, 96 S.Ct. 1917, 48 L.Ed.2d 450 (1976) (acknowledging that a complaint’s standing allegations "withstood a motion to dismiss, although [they] might not have survived challenge on a motion for summary judgment”). Jurnove’s affidavit was submitted in support of his motion for summary judgment. Rule 56(e) of the Federal Rules of Civil Procedure requires such affidavits to be “made on personal knowledge; [to] set forth such facts as would be admissible in evidence, and [to] show affirmatively that the affiant is competent to testify to the matters stated therein.” Fed.R.Civ.P. 56(e). Clearly, Jurnove would not have been permitted to testify about the conclusions of USDA examiners (that the Game Farm was in compliance with regulations) because those conclusions are hearsay and not based on Jurnove’s personal knowledge. However, because the government never filed a motion to strike the hearsay portions of Jurnove’s affidavit, it waived its objections to them, and we may appropriately consider them now in the absence of a "gross miscarriage of justice.” See 10B Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal- Practice and Procedure § 2738, at 372-73 (1998).


. The majority suggests, without record citation, that appellant’s concern is not with bribery, but rather "that the regulation gives exhibitors too much leeway to shop around for a compliant veterinarian and that placing such broad and unguarded discretion in the hands of the veterinarian in an exhibitor's own employ is an insufficient safeguard to protect primate well being.” Majority at 438-39. This does not change the applicable analysis. A claim of authorization through wide discretion is effectively the same as (or close enough to) authorization through failure to forbid as to fall far outside of the kind of express authorization required for Article III causation.


. The majority concludes that Jurnove has established prudential standing, as well as constitutional. Because I do not believe Jurnove has established constitutional standing, I find it un-necessaiy to address prudential standing here.